Name: Council Decision 2011/857/CFSP of 19Ã December 2011 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: international security;  European construction;  politics and public safety;  EU finance
 Date Published: 2011-12-21

 21.12.2011 EN Official Journal of the European Union L 338/52 COUNCIL DECISION 2011/857/CFSP of 19 December 2011 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2005, the Council adopted Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (1). (2) On 26 May 2011, the Council adopted Decision 2011/312/CFSP (2) amending Joint Action 2005/889/CFSP and extending it until 31 December 2011. (3) On 8 November 2011 the Political and Security Committee (PSC) recommended the technical extension of EU BAM Rafah for further 6 months. (4) EU BAM Rafah should be further extended from 1 January 2012 until 30 June 2012 on the basis of its current mandate. (5) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 January 2012 to 30 June 2012. (6) EU BAM Rafah will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is hereby amended as follows: (1) Article 12 is replaced by the following: Article 12 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EU BAM Rafah in accordance with Articles 5 and 9, in coordination with the Security Directorate of the European External Action Service (EEAS). 2. The Head of Mission shall be responsible for the security of EU BAM Rafah and for ensuring compliance with minimum security requirements applicable to EU BAM Rafah, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty and its supporting instruments. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who shall report to the Head of Mission and also maintain a close functional relationship with the Security Directorate of the EEAS. 4. EU BAM Rafah staff shall undergo mandatory security training before taking up their duties, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO.; (2) in Article 13, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 25 November 2005 to 31 December 2011 shall be EUR 21 570 000. The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 January 2012 to 30 June 2012 shall be EUR 970 000.; (3) in Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2012.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2012. Done at Brussels, 19 December 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 140, 27.5.2011, p. 55.